OFFICE    OF   THE   ATTORNEY      GENERAL       OF   TEXAS
                                   AUSTIN




Bonorable  L. A. Uoods
State Superintendent   of Public        Insmuctl
AUStlIl, Texsa

Dear   Sir:               opinion Iio.      O-6535
                          Re:   Whether     under    fat




                                                      haa been recairbd urd
oarafully COESI                                         We Quote from your
request as toll

                                             2 of House Bill
                                             islature,    vhich
                                             On Aid IAV, pro-
                                             vocational    agrl-
                                            approved for 12
                                           1 that ArtiCi8     2657
                                    8 Superlntandent     t0 is8Ue
                                regulations,    or intsrpreta-
                               sohool lav.

                          e the lav does not deilne voca-
                              th8 Comittee    on the classi-
                           6 ACCr8ditatiOn    of Schools, of
              vNch   I a   chairmm,     and vhich aonslsts of
              20 memb8rs and represents      all types of
              achoola and colleges and aerv8s a8 my
              advisory   committee   in making such regula-
              tions pnd lnterpretationo       h8s defined
              vocational   woric on page 18 of Bulletin    438.
              This deflnltlon    stat88   in part:
                                                                        5tiS




  eon.   L. A. Woods   - Page   2


              "Whe;;her  or not the credit 15 VoCatiOnCtl
              depends upon th8 subject matter offered
              and credits 8arn8d rather than the method
              Of fiXlanCing the Cost Of instruction.'

                'Thie means that If the work is accrediLed,
     it is vocational;   and if it la not accredited,  it la
     simply agriculture,   Or Vhat8V8r the subject might be.

                  "TheSweet  Home School Districr    in
     Guadalupe   County has a tVO-teacher     colored school
    .that 16 uneccrsdited.      The principal,   Mr. Robert
     V. Arnold,    teaches agrAoultur8   a8 0n8 of his aubjeota,
     and they have requested $127.50 per month for 12
     months from ~quallcatlon     Aid Funds for his annual
     salary.    We have approved him for $127.50 per
     month on an 8-months'     basis for a total of $1,020
     for the reason that the work is not accredited.         The
     State Board for Vocational     Education   has added
     $43   State and Federal    subsidy to this amount.

                “This qwstion:   Since  bhe vork is not
     Bccrsdited  and since the teacher is not a full-
     time agriculture  teacher, are ve authorleed  to
     approve his salary on a 12-months'   basis?"

                   Section 2 of Article 3, H. B. 176 of the 48th
Legislature     of Texas, as amended~by II. B. 3, Acts of the 49th
Legislature     of Texas, 1945, reads as follow8t

                 "'Section   2.  Salary Schedule and Zength
     of Term.    The base pay for classroom      teachers in
     unaccredited   schools shall be Xinetg-five       Dollars
     ($95) per month for eight (8) months.         The baae pay
     for classroom    teachers in accredited     schools shall
     b8 One Hundred Dollar8     ($100) per month for nine (9)
     months.   Two Dollars and Fifty Cent5 ($2.%)          per
     month shall be added for each year of college credit
     over one year not to exceed Ten Dollars         ($10).    One
     Dollar and Fifty Cents ($1.50) per month shall be
     added for eaah year of teaching experience;         provided
     such EUUOtIXILadded for experience     shall not exceed
     Fifteen Dollars ($15) per month.        Additional    allowances
     for teachers serving     as prdacipala   and/or superintendent5
non.   L. A. Woods    - P438   3


       shall be the seme as was provided for the
       year 1942-43.   The annual ealary of teachers
       in accredited  schools shall be the monthly
       salary multlplled   by nine (9). The annual




       monthly       salary a8 det8wined       by said schedule
       multiplied       by ten (10).      All euoh euthorieed
       ealrrlee may be paid in twelve (12) equal
       paymenU,        vhioh shall not exceed the contract
       or the' salary ech8dul8, beginulng            with Septsm-
       b8r let Of each year.           SE&lari88 Of SUperill-
       ,tendente and Vocstioxlal         teachers may begin
       on July 1st rather than SepteeIb8r let.              All
       echoole of th8 oocredited           clase receiving aid
       shall provide a tsrat of approximately             nine
       (9) montha, and achoole of the UWCCredit8d
       class receiving         aid shall provide a term
       of approximately         eight (8) months.      An accredited
       school is herein defined as a school teaching
       either the elementary          grades, the 8lWWItary
       grades plus tvo (2) yeare of hi h echool, or
       the elementary        grades and fOUr 7 4) years of
       high echool~and         recognieed    by the State Depart-
       ment of Eduoation         as doing standard work.        Should
       any echo01 district          eligible to receive Salary
       Aid under the provisions           of this Act maintain
       a salary schedule fn exceee of the 8elary
       ecbedule 8tat8d herein with revenue listed as
       receipts in the budget, the amount of salary
       aid r8GeiV8d by euah school dietrior; shall be
       reduced by the amount of such excese.               It. is
       further provided as a teeIporary method to more
       adequately        Compensate   teachers in State aid
       sohoole for the echo01 year 1944-45, that in
       addltlon to the base salary, Increments,               and
       83.1OWlLnC88,      authoriesd    iu this SeCtiOn,     there
       shall be paid t0 t8aoh8re,            teaching   in State
                                                            531


[on.L. A. Uoode - page 4


         bid schools, an amount not to exoeed aeventy-
         fiVS DOllam ($75) at tb 8ad Of each of the
         laet four (4) eohool rant&e of the school
         year 1944-4~5;provided, hoverer, thle in-
         creeee shall lpply only to those teaohere
         vho reoeive their salary uolu8ively from
         Stat0 AvaUabls, Looal nalntuunoe and Rural
         Aid Funds.'" (mphaelr oura.)
              Under the faotr 8tated,ve think you have
 oorreotl~ daaldeilthe utter.   Your quo8tlon, therefore,
 i8 rooordinglyaa8vered In ths rugetlvs.


                           ATTO=   ORBRRAL OF TEXAS




UJFabt